 


110 HRES 629 EH: Extending the condolences and sympathy of the House of Representatives to the Government and the people of Greece for the grave loss of life and vast destruction caused by the devastating fires raging through Greece since June 2007. 
U.S. House of Representatives
2007-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 629 
In the House of Representatives, U. S.,

September 5, 2007
 
RESOLUTION 
Extending the condolences and sympathy of the House of Representatives to the Government and the people of Greece for the grave loss of life and vast destruction caused by the devastating fires raging through Greece since June 2007.  
 
 
Whereas more than 3,000 forest fires have been recorded in Greece since June 2007; 
Whereas over a 10-day period, an estimated 4,000 people saw their homes destroyed by the wildfires, which razed dozens of villages, destroyed livestock and charred an estimated 469,000 acres of mostly forest and farmland; 
Whereas dozens of Greek families have lost their loved ones to the fires; 
Whereas thousands of Greeks have been left homeless and hundreds of thousands of acres of pristine forest have been destroyed; 
Whereas hundreds of thousands of mature olive trees, vineyards and thousands of animals perished in the flames; 
Whereas damage to the Greek economy is estimated at between $1,600,000,000 and $5,400,000,000; 
Whereas the United States and Greece have stood side by side in confronting world challenges throughout the 20th century, and will stand together in confronting this new challenge; and 
Whereas the United States, through its government, its people and its Greek–American community, has already extended significant support to the people of Greece during this difficult time: Now, therefore, be it 
 
That the House of Representatives— 
(1)extends its condolences and sympathy to the Government and the people of Greece for the grave loss of life and vast destruction caused by the devastating fires raging through Greece; 
(2)vows its full support and solidarity to a close friend, a strategic partner, and a longstanding ally in this painful and difficult hour; 
(3)fully supports the Administration’s initiatives to provide assistance and relief to the people of Greece, including its pledge of $1,500,000 in aid as well as expert and technical assistance; 
(4)encourages public institutions, specialized agencies, as well as private citizens, to offer their resources; and 
(5)expresses confidence that Greece and its people will succeed in overcoming the hardships incurred through this tragedy. 
MASynnes: Form job, minimal review 
 
Lorraine C. Miller,Clerk.
